  Exhibit 10.48

        EXECUTION VERSION
 
 
LICENSING AGREEMENT
 
Between
 
IMMTECH PHARMACEUTICALS, INC.
 
AND
 
PAR PHARMACEUTICAL, INC.
 
 
 

 
 
**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



   TABLE OF CONTENTS
        Page
 

ARTICLE I
DEFINITIONS 
 1
     

 
1.1
Definitions 
1

 
1.2
Certain Rules of Construction 
6

 

ARTICLE II MANAGEMENT OF THE COLLABORATION
 6
     

 
2.1
Steering Committee 
6

 
2.2
Development Committee 
8

 
2.3
Commercialization Committee 
8

 
2.4
Expenses 
9

 
2.5
Nondisclosure Agreement 
9

 

ARTICLE III
DEVELOPMENT PROGRAM
 9
     

 
3.1
Immtech Responsibility and Control 
9

 
3.2
Development Program 
9

 
3.3
Clinical and Regulatory Approval 
9

 
3.4
Development Program Funding 
10

 
3.5
Development Program Reporting 
10

 
3.6
Post Regulatory Approval 
10

 
3.7
Future Development Programs 
10

 

ARTICLE IV
LICENSE
11
     

 
4.1
Grant to Par 
11

 
4.2
Information Transfer 
11

 
4.3
Agreement Not to Genericize 
11

 
4.4
New Indication Right of First Offer 
11

 

ARTICLE V
PAYMENTS
12
     

 
5.1
Upfront Payment 
12

 
5.2
Milestone Payments 
12

 
5.3
Termination or Adjustment of Royalty 
14

 
5.4
Payment Procedures 
14

 

ARTICLE VI MANUFACTURE AND SUPPLY; COMMERCIALIZATION
14
     

 
6.1
Clinical Supplies 
14

 
6.2
Commercial Supplies 
15

 

ARTICLE VII
CONFIDENTIAL AND TECHNICAL INFORMATION
 15
     

 
7.1
Treatment of Confidential Information 
15

 
7.2
Release from Restrictions 
16

 
7.3
No Implied Rights 
16

 
7.4
Survival of Confidentiality Obligations 
17

 
7.5
Superseding Prior Confidentiality Agreement 
17

 
-i-

--------------------------------------------------------------------------------



   TABLE OF CONTENTS
(continued)

        Page


ARTICLE VIII
PATENT PROSECUTION AND ENFORCEMENT
 17
     

 
8.1
Inventions 
17

 
8.2
Patent Prosecution and Maintenance 
17

 
8.3
Infringement 
18

 

ARTICLE IX
ADVERSE EXPERIENCES
 20
     

 
9.1
Notification 
20

 
9.2
Reporting 
20

 
9.3
Literature Reports 
20

 

ARTICLE X
REPRESENTATIONS AND WARRANTIES
20
     

 
10.1
Representations and Warranties 
20

 

ARTICLE XI
INDEMNIFICATION AND LIMITATION ON LIABILITY
 22
     

 
11.1
Indemnification by Immtech 
22

 
11.2
Indemnification by Par 
22

 
11.3
Notice and Procedures 
22

 
11.4
Limitation of Damages 
23

 

ARTICLE XII
TERM AND TERMINATION
 23
     

 
12.1
Term 
23

 
12.2
Termination for Breach 
23

 
12.3
Termination for Bankruptcy 
23

 
12.4
Failure to Meet Development Milestones 
24

 
12.5
Effect of Termination 
24

 
12.6
Surviving Rights 
25

 
12.7
Accrued Rights and Surviving Obligations 
25

 

ARTICLE XIII
MISCELLANEOUS
 25
     

 
13.1
Entire Agreement; Modification 
25

 
13.2
Assignment 
25

 
13.3
Performance by Affiliates 
25

 
13.4
Notices 
25

 
13.5
Dispute Resolution 
26

 
13.6
Governing Law; Waiver of Jury Trial 
26

 
13.7
Force Majeure 
27

 
13.8
Independent Contractors 
27

 
13.9
Severability; Waiver 
27

 
13.10
Further Actions
27

 
13.11
Cumulative Rights
27

 
13.12
Counterparts
28

 
 
-ii-

--------------------------------------------------------------------------------


LICENSE AGREEMENT
 
This License Agreement (the “Agreement”) is made and entered into as of June 11,
2007 (the “Effective Date”), by and between Immtech Pharmaceuticals, Inc., a
Delaware corporation with its principal place of business at 150 Fairway Drive,
Vernon Hills, IL 60061 (“Immtech”), and Par Pharmaceutical, Inc., a Delaware
corporation having a principal place of business at 300 Tice Boulevard,
Woodcliff Lake, New Jersey 07677 (“Par”).  Immtech and Par may be referred to
herein individually as a “Party”, or collectively as the “Parties”.
 
Recitals
 
Whereas, Immtech has expertise developing and commercializing pharmaceutical
products for infectious diseases and has developed and owns certain proprietary
technology and know-how relating to the design and manufacture of the Product
(as defined in Section 1.1); and
 
Whereas, Par has expertise in developing, manufacturing and marketing certain
pharmaceutical products and wishes to develop and market the Product as further
described herein, and Immtech agrees to grant Par the rights to do so pursuant
to the terms of this Agreement.
 
Now, Therefore, in consideration of the foregoing and the covenants and promises
contained herein, the Parties hereby agree as follows:
 
ARTICLE I


DEFINITIONS
 
1.1           Definitions.  For the purposes of this Agreement, the following
defined terms have the respective meanings set forth below:
 
“Affiliate” means with respect to a Party, any other entity that directly or
indirectly controls, is controlled by, or is under common control with, such
Party.  An entity or party shall be regarded as in control of another entity if
it owns, or directly or indirectly controls, at least fifty percent (50%) of the
voting stock or other ownership interest of such entity, or if it directly or
indirectly possesses the power to direct or cause the direction of the
management and policies of the other entity by any means whatsoever.
 
“cGMP” means the regulatory requirements for current good manufacturing
practices promulgated by the FDA under the U.S. Food, Drug and Cosmetic Act and
the regulations promulgated thereunder, particularly 21 C.F.R. Section 210 et
seq., as the same may be amended from time to time.
 
“ClinicalSupplies” means supplies of the Product, manufactured, packaged and
labeled in compliance with cGMP, in such form and dosage as is determined by
Immtech pursuant to the
 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

1

--------------------------------------------------------------------------------


Development Program, and suitable for use in the conduct of pre-clinical and/or
human clinical trials of the Product in the United States by the Parties
pursuant to the Development Program.
 
“Commercialization” means the marketing, promotion, advertising, selling and/or
distribution of the Product in the United States after Regulatory Approval has
been obtained; and the term “Commercialize” has a corresponding meaning.
 
“Commercially Reasonable Efforts” means the efforts and resources that would
reasonably be used (including the promptness with which such efforts and
resources would be applied) in the pharmaceutical industry for the diligent
development, manufacture or commercialization of a pharmaceutical product of
similar market and profit potential and at a similar stage in development or
product life as compared to the Product; and the term “Commercially Reasonable”
has a corresponding meaning.
 
“Confidential Information” means information of a Party that is disclosed to or
obtained by the other Party (including information obtained by a Party as a
result of access to the facilities of the other Party) either prior to or during
the term of this Agreement, which information (a) is non-public, confidential or
proprietary in nature, including trade secrets, financial data, product
information, manufacturing methods, market research data, marketing plans,
identity of customers, nature and source of raw materials, product formulation
and methods of producing, testing and packaging, and (b) relates to the
disclosing Party’s past, present or future research, development or
Commercialization activities; provided, however, that Confidential Information
shall not include information that a Party can demonstrate by written
evidence:  (i) is in the public domain other than as a result of a breach by
such Party (or any of its Affiliates) of its obligations of confidentiality
contained herein; (ii) was known by the receiving Party prior to receipt from
the disclosing Party; (iii) has been developed by the receiving Party
independent of any Confidential Information of the other Party; or (iv) was
subsequently, lawfully and in good faith obtained by the receiving Party on a
non-confidential basis from a Third Party that was not under an obligation to
treat such information in a confidential manner and had a lawful right to make
such disclosure.  Without limiting the foregoing, the terms of this Agreement,
including the Development Program, shall constitute “Confidential Information”
hereunder.
 
“Development Committee” has the meaning set forth Section 2.2.
 
“Development Costs” means [****].
 
“Development Program” means the activities associated with development of the
Product for sale, including, but not limited to, (a) manufacture and formulation
of the Product for preclinical and clinical studies; (b) planning,
implementation, evaluation and administration of human clinical trials; (c)
manufacturing process development and scale-up for the manufacture of the
Product; (d) preparation and submission of applications for Regulatory Approval;
and (e) post-market surveillance of approved drug Indications.
 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

2

--------------------------------------------------------------------------------


“Direct Cost” means the [****].
 
“Effective Date” means the date set forth in the introductory paragraph.
 
“FDA” means The Food and Drug Administration of the United States Department of
Health and Human Services, or any successor agency(ies) thereof performing
similar functions.
 
“Immtech Know-How” means all Know-How Owned or Controlled by Immtech as of the
Effective Date or Owned or Controlled by Immtech after the Effective Date that
relates to or arises out of Immtech’s proprietary technology that is used in the
development, manufacture, use or sale of the Product.
 
“Immtech Patents” means any Patents Owned or Controlled by Immtech or any of its
Affiliates or under which Immtech or any of its Affiliates acquires proprietary
technology that is used in the development, manufacture, use or sale of the
Product, a list of which is appended hereto as Schedule 1.1 and will be updated
periodically by Immtech to reflect additions thereto.
 
“Immtech Patent Right” means all United States and foreign Patents (including
all reissues, extensions, substitutions, confirmations, re-registrations,
re-examinations, revalidations and patents of addition) and patent applications
(including, without limitation, all continuations, continuations-in-part and
divisions thereof) in each case, claiming an invention which is necessary or
useful for the design, development, testing, use, manufacture or sale of the
Product, and which are Owned or Controlled by Immtech.
 
 “Immtech Technology” means all Immtech Patents, all Immtech Know-How and all
Immtech Patent Rights.
 
“Indication” means the approved therapeutic uses for the Product.
 
“Initial Commercial Sale” means the first sale of the Product by Par or an
Affiliate in the Territory following Regulatory Approval of the Product.
 
“Invention” means any new invention or discovery learned, conceived and/or
reduced to practice by Par, its Affiliates or their related employees, or
jointly by such an individual or individuals with one or more employees of
Immtech or a Third Party, and that is related to pafuramidine.
 
“Know-How” means all ideas, inventions, instructions, techniques, processes,
methods, products, materials, compositions, data, formulas, expert opinions and
information, including, without limitation, biological, chemical,
pharmacological, toxicological, pharmaceutical, physical and analytical,
clinical, safety, manufacturing and quality control data and information, in
each case, and including any such information lawfully obtained from a Third
Party without restriction on disclosure to Par, which are necessary or useful
for, and are specific to use, utilization, or sale of the Product.
 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

3

--------------------------------------------------------------------------------


“Net Sales” means [****].
 
“New Licensing Agreement” has the meaning set forth in Section 4.4(a).
 
“NDA” means the New Drug Application and all amendments and supplements thereto
for the Product filed by Immtech with the FDA, including all documents, data,
and other information concerning the Product that are necessary for gaining
Regulatory Approval to market and sell the Product.
 
“Owned or Controlled by” means the possession of the unencumbered right to grant
the license to Par as provided herein.
 
“Patents” means all existing and future patents and patent applications,
including without limitation any continuations, continuations-in-part,
divisions, provisionals or any substitute applications, any patent issued with
respect to any such patent applications, any reissue, reexamination, renewal or
extension (including any supplemental patent certificate) of any such patent,
and any confirmation patent or registration patent or patent of addition based
on any such patent, and all foreign counterparts of any of the foregoing
claiming an invention that is necessary or useful for the design, development,
testing, use, manufacture or sale of the Product.
 
“PCP” means pneumocystis carinii pneumonia (also known as pneumocystis jiroveci
pneumonia).
 
“Phase III Clinical Trials” means that portion of the Development Program that
provides for large scale, pivotal, clinical studies that (a) are conducted in a
number of patients that is intended to be sufficient to obtain a definitive
evaluation of the therapeutic efficacy and safety of a Product in patients for a
given Indication as required by 21 C.F.R. §312.21(c) and (b) that are needed to
evaluate the overall risk-benefit relationship of the Product and to provide
adequate basis for obtaining requisite Regulatory Approvals.
 
“Positive Phase III Clinical Trials” means the full and final analysis of a
Phase III Clinical Trial in which (i) the primary outcome protocol variables
reach statistical significance to the level defined in the study protocol or
related statistical analysis plan and (ii) it is determined that there are no
safety issues preventing commercialization of the Product.
 
“Product” means a finished dosage form for sale in the Territory, that (i)
contains pafuramidine as the active ingredient, (ii) is approved by the FDA for
the treatment of PCP in patients with a diagnosis of HIV/AIDs and (iii) is ready
for administration to the ultimate consumer as a pharmaceutical; provided,
however, that the term Product shall specifically exclude future indications of
pafuramidine, except those related to PCP.
 
“Product Studies” means clinical studies, pre-clinical studies, safety studies,
epidemiological studies, modeling and pharmacoeconomic studies, in each case
including any ancillary or incidental development, investigation or research
schemes pertaining thereto, that are designed (a) to support Regulatory Approval
for the Product or (b) to support publications,
 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

4

--------------------------------------------------------------------------------


promotional and educational activities, future labeling changes or new
Indications for pafuramidine.
 
“Program Developments” means all inventions, discoveries, Patent Rights,
Know-How, copyrights and works of authorship that are made, developed, created,
conceived or reduced to practice in connection with or relating to the
Development Program or Commercialization during the term of this Agreement,
regardless of whether the invention, discovery, Know-How, or work is patentable
and regardless of whether it was made solely by an employee or agent of Par,
solely by an employee or agent of Immtech, or jointly by Par and Immtech.
 
“Proprietary Information” means all Know-How and other scientific, clinical,
regulatory, marketing, financial, and commercial information or data, whether
communicated in writing, verbally, or electronically, which is provided by one
party to the other party in connection with this Agreement, including any
information related to Patents.
 
“Regulatory Approval” means approval by the FDA to market the Product in the
United States, including the issuance by the FDA of an action letter indicating
the approval of the NDA and the manufacturing processes and facilities for
commercial supplies of the Product.
 
“Representative” has the meaning set forth in Section 7.1.
 
“Royalty Period” shall have the meaning set forth in Sections 5.2 and 5.3.
 
“Selling Unit” means 28 tablets of the Product.
 
“Territory” means the United States of America and all of its territories and
protectorates.
 
“Term” means the period commencing from the Effective Date and ending upon
termination of this Agreement under Article XII.
 
“Third Party” means any person or entity that is not a party to this Agreement.
 
“Transfer Price” means [****].
 
1.2           Certain Rules of Construction.
 
                      (a)           As used in this Agreement, unless the
context otherwise requires: Section, Schedule, Article and Exhibit references
are intended to refer to this Agreement; words describing the singular number
shall include the plural and vice versa; words denoting any gender shall include
all genders; words denoting natural persons shall include corporations,
partnerships and other entities, and vice versa; the words "hereof", "herein"
and "hereunder", and words of similar import, shall refer to this Agreement as a
whole, and not to any particular provision of this Agreement; the term "include"
and derivations thereof are not intended to apply any limitation to the item(s)
specified; and terms such as lessee, lessor, lease, landlord, tenant,
 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

5

--------------------------------------------------------------------------------


licensor, licensee and license will be interpreted broadly to refer also to
sub-leasing or sub-licensing arrangements and/or the parties thereto.
 
                      (b)           This Agreement is between financially
sophisticated and knowledgeable parties and is entered into by the parties in
reliance upon the economic and legal bargains contained herein, the language
used in this Agreement has been negotiated by the parties hereto and shall be
interpreted and construed in a fair and impartial manner without regard to such
factors as the party who prepared, or caused the preparation of, this Agreement
or the relative bargaining power of the parties.
 
ARTICLE II

 
MANAGEMENT OF THE COLLABORATION
 
2.1           Steering Committee.
 
(a)           Establishment.  The Parties hereby establish a Steering Committee
consisting of six (6) members, three (3) of whom shall be Par designees and
three (3) of whom shall be Immtech designees.  Each of the Steering Committee
members shall have appropriate expertise to oversee the Parties’ performance of
this Agreement.  The initial Steering Committee members shall be designated by
each Party within one week after the Effective Date.  Each Party shall have the
right at any time and from time to time to designate a replacement, on a
permanent or temporary basis, for any or all of its previously-designated
members of the Steering Committee.  At the beginning of each calendar year
during the Term, each Party shall appoint one of its designees to serve as a
Co-Chair of the Steering Committee.  The initial Co-Chairs shall be designated
by each Party within one week after the Effective Date.
 
(b)           Meetings and Procedures.
 
(i)             The Steering Committee shall meet at least once per calendar
quarter, and more frequently at the request of either Party or as required to
resolve disputes, disagreements or deadlocks, on such dates, and at such places
and times, as the Parties shall agree; provided, however, that the Parties shall
use their Commercially Reasonable Efforts to cause the first meeting of the
Steering Committee to occur within thirty (30) days after the Effective
Date.  The two Co-Chairs shall cooperate to send a notice and agenda for each
meeting of the Steering Committee to all members of the Steering Committee
reasonably in advance of the meeting.  The location of regularly-scheduled
Steering Committee meetings shall alternate between the offices of the Parties,
unless otherwise agreed.  The members of the Steering Committee also may convene
or be polled or consulted from time to time by means of telephone conference,
video conference, electronic mail or correspondence and the like, as deemed
necessary or appropriate by the Co-Chairs.  The Party hosting any Steering
Committee meeting shall appoint one person (who need not be a member of the
Steering Committee) to attend the meeting and record the minutes of the meeting
in writing.  Such minutes shall be circulated to the members of the Steering
Committee promptly following the meeting for review and comment.


**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

6

--------------------------------------------------------------------------------


(ii)             All decisions of the Steering Committee shall be made by
unanimous vote or unanimous written consent of both Parties, with each Party
having, collectively among its respective designees, one vote in all
decisions.  The members of the Steering Committee shall use Commercially
Reasonable Efforts to decide all matters assigned to the Steering Committee
under this Agreement or otherwise referred to it by mutual agreement of the
Parties; provided, however, that if the members of the Steering Committee are
unable to come to a mutual agreement, then (i) Immtech shall have the right to
make any necessary final determination with respect to decisions related to the
development and manufacture of the Product (e.g., determining which drug
strength to pursue, when to initiate the clinical trial), (ii) Par shall have
the right to make any necessary final determination with respect to decisions
related to the Commercialization of the Product in the Territory (e.g.,
marketing programs and pricing strategies and designation of product labels);
and (iii) any other matters shall be subject to resolution by the chief
executive officers of the Parties pursuant to Section 13.5.
 
(c)           Purposes and Powers.  The principal purpose of the Steering
Committee shall be to approve the overall strategy for the Parties’
collaboration hereunder and provide guidance and direction as provided
herein.  Subject to the express rights of the Parties as set forth herein, the
functions of the Steering Committee shall include:
 
(i)             Acting as liaison between the Parties to ensure that they are
informed of the ongoing progress of the Development Program;
 
(ii)             Reviewing and approving the division of responsibilities
between the Parties as set forth herein and as expanded from time to time in
furtherance of the goals of the Parties’ collaboration;
 
(iii)             Reviewing and approving any proposed amendments to the
Development Program;
 
(iv)           Reviewing, consulting on and providing input in respect of
activities related to the manufacturing of the Product and the selection of
manufacturer(s) of the Product (to the extent not already selected as of the
date hereof);
 
(v)           In accordance with the procedures established below, resolving
disputes, disagreements and deadlocks between the Parties, including the other
Committees established pursuant to this Agreement; and
 
(vi)             Performing such other responsibilities as may be assigned to
the Steering Committee pursuant to this Agreement or as may be mutually agreed
upon by the Parties from time to time.
 
2.2           Development Committee.  Within thirty (30) days after the
Effective Date, the Parties shall establish a development committee (the
“Development Committee”) with responsibility for (i) reviewing proposed changes
to the Development Program following
 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

7

--------------------------------------------------------------------------------


Regulatory Approval; and (ii) performing such other duties as may be assigned
under this Agreement or as may be delegated to the Development Committee by the
Steering Committee.  Each Party shall appoint two designees to the Development
Committee each of whom shall have expertise and experience in the areas of
pharmaceutical development and manufacturing.  Either Party may replace any or
all of its designees on the Development Committee at any time upon written
notice to the other Party, and any member of the Development Committee may
designate a suitable proxy to perform the functions of that member at any
time.  In addition, the Development Committee shall seek to act with the
unanimous consent of all members of the Development Committee.  In the event
that the Development Committee members do not reach consensus with respect to a
matter that is within the purview of the Development Committee, the Development
Committee designees of each Party shall collectively have one vote for purposes
of decision-making hereunder with respect to such matters, with decisions made
by unanimous vote of both Parties.  If the votes of the Development Committee
are split on any matter, such matter shall be referred to the Steering Committee
for decision.    
 
2.3           Commercialization Committee.  Within thirty (30) days after the
Effective Date, the Parties shall establish a Commercialization Committee (the
“Commercialization Committee”) with responsibility for (i) reviewing and
approving medical claims and marketing materials to be used by any Party in
connection with the Product to ensure that the claims made by a Party do not
diminish the value of the Product to the other party and (ii) coordinating the
activities of the Parties related to the Commercialization.  Each Party shall
appoint two  designees to the Commercialization Committee, each of whom shall
have expertise and experience in the areas of marketing, promotion, advertising
and sales.  Either Party may replace any or all of its designees on the
Commercialization Committee at any time upon written notice to the other Party,
and any member of the Commercialization Committee may designate a suitable proxy
to perform the functions of that member at any time.  In addition, the
Commercialization Committee shall seek to act with the unanimous consent of its
members.  In the event that all of the Commercialization Committee members do
not reach consensus with respect to a matter that is within the purview of the
Commercialization Committee, the Commercialization Committee designees of each
Party shall collectively have one vote for purposes of decision-making hereunder
with respect to such matters, with decisions made by unanimous vote of both
Parties.  If the votes of the Commercialization Committee are split on any
matter, such matter shall be referred to the Steering Committee for decision.
 
2.4           Expenses.  Each Party shall be responsible for all travel and
related costs and expenses for its members and approved invitees to attend
meetings of, and otherwise participate on, the Steering Committee, Development
Committee and/or Commercialization Committee.
 
2.5           Nondisclosure Agreement.  All designees of each Party serving on
the Steering Committee, Development Committee and/or the Commercialization
Committee shall as a condition to such service execute a nondisclosure agreement
in form and substance reasonably satisfactory to the Parties.
 


**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

8

--------------------------------------------------------------------------------


ARTICLE II


DEVELOPMENT PROGRAM
 
3.1           Immtech Responsibility and Control.  Subject to the Development
Program and the other terms and conditions contained in this Agreement, Immtech
shall have control over and responsibility for executing all aspects of the
Development Program for which Immtech pays Development Costs, including
planning, strategy, administrative management, and fiscal control; provided,
however, that Immtech shall include Par in such efforts in a consultative
capacity.  The Development Program shall be conducted at and coordinated from
the facilities of Immtech.  Immtech shall keep Par apprised of the status of the
Development Program through the Development Committee and, as appropriate, the
Steering Committee.  Immtech shall comply, and shall require all of its Third
Party agents and contractors, if any, to comply, with all applicable laws in the
conduct of the Development Program.
 
3.2           Development Program.  Immtech shall use Commercially Reasonable
Efforts to conduct the development activities in accordance with the Development
Program.  Notwithstanding the foregoing or any other provision of this
Agreement, Par acknowledges and agrees that (a) the Development Program is
experimental in nature; and (b) Immtech does not guaranty that the Development
Program will be successful or that Regulatory Approval will be obtained for the
Product.  During the Term, Immtech may revise the Development Program at any
time and from time to time.
 
3.3           Clinical and Regulatory Approval.
 
(a)           Conduct by Immtech.  Under Immtech’s direction and control,
Immtech agrees to use Commercially Reasonable Efforts to (a) conduct required
clinical trials of the Product and obtain Regulatory Approval in accordance with
the Development Program and (b) include Par in such efforts in a consultative
capacity.
 
(b)           Regulatory Submissions.  The Parties acknowledge that the Product
has not been reviewed or approved for sale or use for any purpose by any
governmental or regulatory body.  Immtech shall prepare any required
application(s) for Regulatory Approval. Immtech shall own, in its entirety, all
clinical data and reports related to Product Studies including clinical trials
for the Product.  At all times both prior to and following Regulatory Approval,
(i) Immtech shall inform Par of all communications with the FDA and (ii) provide
copies of FDA submissions to the Development Committee prior to their submission
to FDA.  The Parties shall cooperate in good faith with respect to, and Immtech
shall use its Commercially Reasonable Efforts to enable representatives of Par
to attend all formal meetings with the FDA relating to, regulatory approval of
the Product.  The Parties shall cooperate in good faith with respect to the
conduct of any inspections by any regulatory authority of a Party’s site and
facilities related to the Product.  To the extent either Party receives written
or material oral communication from the FDA or any other regulatory authority
relating to any Regulatory Approval process with respect


**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

9

--------------------------------------------------------------------------------


to the Product, the Party receiving such communication shall notify the other
Party and provide a copy of any written communication as soon as reasonably
practicable.
 
3.4           Development Program Funding.  Immtech shall be solely responsible
for payment of all Development Costs incurred prior to Regulatory Approval.  If
Par determines to pursue any clinical development in respect of the Product
following Regulatory Approval, including any development for PCP prophylaxis or
any other PCP indication, the development costs in respect thereof shall be the
responsibility of Par unless the Parties otherwise agree.
 
3.5           Development Program Reporting.  Immtech shall (a) provide Par at
regularly scheduled meetings of the Development Committee with summary updates
regarding the progress of the Development Program and Regulatory Approval
process, (b) advise Par of any unforeseen material problems or delays
encountered since the date of its last report in connection with the Development
Program, and (c) provide Par as soon as reasonably practicable with such other
material information as Par may reasonably request in writing from time to time
with respect to the status of the Development Program.
 
3.6           Post Regulatory Approval. Immtech will be responsible for
conducting any development programs for the Product required by the FDA
following Regulatory Approval.  As mutually agreed by the Parties, Immtech will
be responsible for conducting any development programs related to clinical
trials for the Product.  
 
3.7           Future Development Programs.  Immtech shall promptly notify Par of
any additional development programs, including tests or clinical trials, in
connection with the Product other than as contemplated by this Agreement.  If
Immtech discovers new indications for pafuramidine at any time during the Term,
Immtech shall promptly provide all information related to such new indications
to the Development Committee.
 
ARTICLE IV

 
LICENSE
 
4.1           Grant to Par.  Subject to the other provisions of this Agreement,
Immtech hereby grants to Par and its Affiliates, within the Territory, an
exclusive (subject to the co-exclusive rights provided in the last sentence of
this Section 4.1), royalty-bearing license, without the right to sublicense,
under Immtech Technology to the extent useful to permit Par to carry out its
rights and obligations set forth in this Agreement (including the rights set
forth in Article VIII) to market, sell and have sold the Product in the
Territory.  Immtech retains all rights to Immtech Technology except to the
extent explicitly granted to Par hereunder.  Additionally, Immtech hereby
appoints Par Immtech’s authorized distributor of record for the
Product.  Notwithstanding the foregoing, Immtech retains the right to
manufacture and co-promote the Product.
 
4.2           Information Transfer.  Promptly after the Effective Date, Immtech
shall, at its own cost, use good faith reasonable efforts to disclose to Par in
writing, or via mutually


**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

10

--------------------------------------------------------------------------------


acceptable electronic media, copies or reproductions of all Immtech Know-How,
not previously disclosed to Par, reasonably necessary in order to enable Par to
exploit its rights granted under Section 4.1.  In addition, during the Term of
this Agreement, Immtech shall promptly disclose to Par in writing, or via
mutually acceptable electronic media, on an ongoing basis, copies or
reproductions of all new Immtech Know-How that is reasonably necessary to
market, sell or have sold the Product.  Such Immtech Know-How and other
information shall be automatically deemed to be within the scope of the licenses
granted herein without payment of any additional compensation.
 
4.3           Agreement Not to Genericize. Par recognizes and acknowledges the
value of the Immtech Know-How disclosed under this Agreement and the Immtech
Technology to which Par is granted a license under this Agreement.  Accordingly,
Par agrees that it will not file any ANDAs related to the Product or any product
containing pafuramidine, and that it will not attempt to copy or design around,
the Product or any product containing pafuramidine without express written
agreement from Immtech.  Par and Immtech will negotiate terms in good faith
whereby Par would become the exclusive authorized generic distributor of the
Product.
 
4.4           New Indication Right of First Offer .  
 
(a)           Right of First Offer.  The Parties acknowledge that Immtech is
currently pursuing new indications for pafuramidine for the treatment and
prophylaxis of malaria.  If, following the Effective Date, Immtech determines
that pafuramidine can be used for the treatment and/or prophylaxis of malaria,
Immtech shall, prior to instituting any Phase III development program in respect
thereof, provide Par with a one time written notice of information reasonably
available to Immtech, including an estimate of the cost for developing and
obtaining regulatory approval therefor, that is reasonably required by Par to
determine whether or not to enter into an agreement with Immtech with respect to
such additional indication.  The delivery of such notice shall automatically
grant to Par a one time exclusive option (the “Option”) to enter into an
agreement with Immtech for a license to permit Par and its Affiliates to market,
sell and have sold pafuramidine for such additional indication (the “New License
Agreement”).  Par shall have twenty-five (25) days from receipt of such notice
to (i) exercise the Option by sending written notice to Immtech of its intent
thereof or (ii) reject the Option, in either case at which time the following
shall occur:
 
(i)             If Par exercises the Option, the Parties shall have ninety (90)
days from the date of exercise of the Option to negotiate in good faith a New
Licensing Agreement with Immtech.  If, following such ninety (90)-day period,
the parties have not executed the New Licensing Agreement, Immtech may, but
shall not be obligated to, offer such license for pafuramidine to a Third Party;
provided, however, that a New Licensing Agreement with any Third Party shall not
provide such Third Party with the right to market, sell and have sold the
Product in the Territory; and
 
(ii)           If Par rejects the Option, or does not inform Immtech of its
intent to exercise the Option within the twenty-five (25)-day period, Immtech
may, but shall not be


**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

11

--------------------------------------------------------------------------------


obligated to, offer such the New License Agreement to a Third Party; provided,
however, that a New Licensing Agreement with any Third Party shall not provide
such Third Party with the right to market, sell and have sold the Product in the
Territory.
 
(b)           Future Indications.  Immtech shall use Commercially Reasonable
Efforts to ensure that any new indications for pafuramidine shall be in
materially different presentation from the Product (e.g., tradename, dosage form
or reference listed drug).  If the presentation is not materially different, the
Parties will negotiate in good faith a payment to Par to cover revenues that Par
lost in commercial sales of the Product due to the new and immaterially
different presentations.  Neither Immtech nor Par shall directly encourage use
of the Product, nor use of the future indications of pafuramidine for treatment
of conditions other than PCP, for any indication for which it does not have
commercialization rights.  For purposes of clarification, the Parties agree that
FDA may require that there be more than one indication on the same product label
and such additional indication(s) shall not be deemed to affect the scope of the
license granted herein in respect of the Product.
 
ARTICLE V

 
PAYMENTS
 
5.1           Upfront Payment.  In consideration for the execution and delivery
of this Agreement by Immtech, Par shall pay Immtech a fully earned,
non-refundable, non-creditable license fee in the amount of US$3,000,000 by wire
transfer of immediately available funds upon execution and delivery of this
Agreement.
 
5.2           Milestone Payments
 
(a)           Development Milestone Payments.  Subject to the terms and
conditions of this Agreement, upon the achievement of certain milestones, Par
shall make fully earned, non-refundable, non-creditable payments to Immtech by
wire transfer of immediately available funds as follows:[****]
 
(i)           Upon the receipt by Immtech of [****], Par shall Pay to Immtech
[****];
 
(ii)           Upon the [****], Par shall pay to Immtech [****]; and
 
(iii)           Upon the [****], Par shall pay to Immtech [****].
 
(b)           Sales Milestones. In addition to the milestone payments set forth
in Section 5.2(a), Par shall additionally be obligated as follows: 
 
(i)           Par will pay to Immtech [****] in the calendar year in which
aggregate Net Sales in the Territory initially equals or exceeds [****] (i.e.,
this payment is a one-time obligation).
 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

12

--------------------------------------------------------------------------------


(ii)             Subject to Section 5.2(b)(iii), Par will pay to Immtech the
milestone payment corresponding to the highest level of annual Net Sales
achieved in that year, from the following schedule:
 
(a)         A milestone payment of [****] upon  annual Net Sales of [****] in
the Territory;
 
(b)         A milestone payment of [****] upon  annual Net Sales of [****] in
the Territory;
 
(c)         A milestone payment of [****] upon annual Net Sales of [****] in the
Territory;
 
(d)         A milestone payment of [****] upon  annual Net Sales of [****] in
the Territory;
 
(e)         A milestone payment of [****] upon  annual Net Sales of [****] in
the Territory;
 
(iii)             The milestone payments set forth in this Section 5.2(b) are
subject to the following disbursement limitations: (A) each such milestone
payment is available to Immtech on a one-time basis; (B) if more than one
milestone is reached in any given calendar year, then, subject to the following
clause (C), each of such milestones shall be deemed to have been met, the
highest milestone reached in such year shall be payable by Par in such year and
Par will remain obligated to make payment(s) on the lower achieved milestone
payment(s) in the immediately subsequent year(s); and (C) Par shall not be
obligated to make more than one sales milestone payment as provided in this
Section 5.2(b) in any calendar year; provided, however, that the milestone
payments in Section 5.2(b)(i) and a single milestone payment in Section
5.2(b)(ii) can be paid by Par in the same calendar year.  
 
(c)           Royalty Payment.  In addition to the milestone payments set forth
above in Sections 5.2(a) and 5.2(b), following the Initial Commercial Sale of
the Product, Par shall pay to Immtech an amount equal to [****] (amounts owed to
Immtech pursuant to this Section 5.2(c), the “Royalty”).
 
5.3           Termination or Adjustment of Royalty.  The obligation of Par to
pay Royalties to Immtech pursuant to Section 5.2(c) shall cease on the date on
which the Parties agree to stop sales of the Product.  
 
5.4           Payment Procedures.
 
(a)           Manner of Payment.  Remittance of payments under Article V will be
made by means of wire or electronic transfer to Immtech’s account in a bank in
the United States to be designated by Immtech.


**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

13

--------------------------------------------------------------------------------


(b)           Payments and Reports.  All amounts payable to Immtech under this
Agreement shall be paid in U.S. Dollars.  The Royalty shall accrue at the time
of sale of the Product to a Third Party.  Royalty obligations that accrue during
a calendar quarter shall be paid within forty-five (45) days after the end of
such calendar quarter, and other payments owing shall be made as specified
herein.  Each payment of Royalties due to Immtech shall be accompanied by a
report listing the gross invoiced sales of the Product sold during such period
and the calculation of Net Sales based on such sales, including all other
information necessary to determine the appropriate amount of such Royalty
payments, and any additional information or reports required under this
Agreement.
 
(c)           Records and Audit.  For a period of three (3) years after the
Royalty period to which the records relate, Par shall keep complete and accurate
records pertaining to the sale or other disposition of the Product in sufficient
detail to permit Immtech to confirm the accuracy of all payments due
hereunder.  Immtech shall have the right to cause an independent, certified
public accountant to audit such records to confirm the Net Sales and Royalty
payments; provided, however, that such auditor shall not disclose Par’s
Confidential Information to Immtech, except to the extent such disclosure is
necessary to verify the amount of Royalties and other payments due under this
Agreement.  Such audits may be exercised once a year, within three (3) years
after the Royalty period to which such records relate, upon notice to Par and
during normal business hours.  Any amounts shown to be owing by such audits
shall be paid promptly.  Immtech shall bear the full cost of such audit unless
such audit discloses a variance in the amounts paid by Par of more than five
percent (5%) from the amount of Royalties and/or other payments actually owed
for the period audited.  In such case, Par shall bear the full cost of such
audit.  The terms of this Section 5.4(c) shall survive any termination or
expiration of this Agreement for a period of three (3) years.
 
ARTICLE VI

 
MANUFACTURE AND SUPPLY; COMMERCIALIZATION
 
6.1           Clinical Supplies.  Immtech shall manufacture or cause to be
manufactured all Clinical Supplies of Product for the Development Program,
including the completion of pre-clinical work and human clinical
trials.  Immtech’s choice of such Third Party contract manufacturer(s) for the
Product, and the terms and conditions of such manufacturing and supply
agreement(s) for the Product, shall be subject to reasonable prior review by the
Development Committee (which includes the reasonable input of Par).    
 
6.2           Commercial Supplies.  Immtech has established a commercial
manufacturing process and for manufacturing or causing to be manufactured
Commercial Supplies of the Product at the scale and in the amounts required to
meet Par’s sales forecast.
 
(a)           Commercialization.  Subject to the rights and input of the
Commercialization Committee, Par shall have responsibility for all
Commercialization activities, including developing strategies and tactics
related to the advertising, promotion, marketing and


**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

14

--------------------------------------------------------------------------------


selling the Product.  Par shall, at all times during the term of the Agreement,
use efforts equal to those committed to products of similar size and expected
value to seek to commercialize the Product in the Territory for those
formulations and indications for which Par is commercializing the Product
without Immtech.
 
(b)           Distribution.  Immtech hereby appoints Par as the sole and
exclusive distributor of the Product in the Territory  and Par shall use its
Commercially Reasonable Efforts to distribute the Product following Regulatory
Approval in the Territory during the Term.  It shall be Par’s sole right and
responsibility, in coordination with Immtech, to (a) determine the commercially
reasonable launch dates for the Product, (b) develop advertising and promotional
materials related to the Product, (c) book sales for the Product, (d) handle all
returns of the Product, (e) handle all aspects of order processing, invoicing
and collection of receivables for the Product, (f) collect data regarding sales
to hospitals and other end users of the Product, (g) monitor inventory levels of
the Product, (g) provide first line customer support and pharmacovigilance (and
after such initial support, pharmacovigilance support shall be handled in
accordance with Section 9), and (h) warehouse the Product.
 
(c)           Pricing.  Subject to the reasonable input of Immtech, Par shall
have the sole right and responsibility to determine the prices for the Product
and any discounts and rebates that may be offered thereto, including decisions
relating to customer allowances and credits.  Par shall acquire the Product from
Immtech at the Transfer Price as provided in the Supply Agreement between Par
and Immtech in substantially the form attached hereto as Exhibit A; provided,
however, that, with respect to any quantities of Product Par distributes as
samples to persons in the medical profession, Par shall acquire such quantities
from Immtech at the Direct Cost.
 
ARTICLE VII

 
CONFIDENTIAL AND TECHNICAL INFORMATION
 
7.1           Treatment of Confidential Information.  Each Party agrees to
retain in strict confidence and not to disclose, divulge or otherwise
communicate to any other person or entity any Confidential Information of the
other Party, whether received prior to or after the date hereof, and further
agrees not to use any such Confidential Information for any purpose, except
pursuant to, and in order to carry out, the terms and objectives of this
Agreement, except that each Party may disclose Confidential Information of the
other Party to the officers, directors, employees, agents, accountants,
attorneys, consultants, subcontractors or other representatives of the receiving
Party or its Affiliates (the “Representatives”), who, in each case, (a) need to
know such Confidential Information for purposes of the implementation and
performance by the receiving Party of this Agreement and (b) will use the
Confidential Information only for such limited purposes.  Each Party hereby
agrees to use at least the same standard of care in complying with its
confidentiality obligations hereunder as it uses to protect its own Confidential
Information of comparable sensitivity and to exercise reasonable precautions to
prevent and restrain the unauthorized disclosure of such Confidential
Information by any of its


**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

15

--------------------------------------------------------------------------------


Representatives.  Each Party warrants that each of its Representatives to whom
any Confidential Information is revealed shall previously have been informed of
the confidential nature of the Confidential Information and shall have agreed to
maintain its confidentiality under terms no less restrictive than those set
forth in this Article VII.  Without limiting the generality of any of the
foregoing, the parties agree not to make any disclosure of Confidential
Information that would be reasonably likely to impair the Parties’ ability to
obtain U.S. or foreign patents on any patentable invention or discovery
described or otherwise embodied in such Confidential Information.  The
Confidential Information of each Party includes information from Third Parties
disclosed by one Party to this Agreement to the other Party to this Agreement.  
 
7.2           Release from Restrictions.
 
(a)           The provisions of Section 7.1 shall not apply to any Confidential
Information disclosed hereunder to the extent that such Confidential Information
is required to be disclosed by the receiving Party to defend or prosecute
litigation or to comply with applicable laws or regulations, including filing an
Information Disclosure Statement with the U.S. Patent and Trademark Office or
any other patent office, or pursuant to an order of a court or regulatory
agency, provided that the receiving Party shall provide prior written notice of
such disclosure to the other Party and shall take actions as are reasonable and
lawful to avoid and/or minimize the degree of such disclosure, including
assisting the other Party in seeking a protective order or other means for
preventing disclosure or use.  To the extent, if any, that a Party concludes in
good faith that it is required by applicable laws or regulations to file or
register this Agreement or a notification thereof with any governmental
authority, including the U.S. Securities and Exchange Commission, such Party may
do so, and the other Party shall cooperate in such filing or notification and
shall execute all documents reasonably required in connection therewith.  In
such situation, the filing Party shall request confidential treatment of
sensitive provisions of the Agreement to the extent permitted by law.  The
Parties shall promptly inform each other as to the activities or inquiries of
any such governmental authority relating to this Agreement, and shall cooperate
to respond to any request for further information therefrom.
 
(b)           A Party may disclose this Agreement to a Third Party in connection
with or in conjunction with a proposed merger, consolidation, sale of assets
that include those related to this Agreement, an assignment of this Agreement or
loan financing, raising of capital, or sale of securities, provided that the
disclosing Party obtains an agreement for confidential treatment thereof, except
in the case where after reasonable efforts such Party is unable to obtain such
agreement.
 
7.3           No Implied Rights.  Except as otherwise set forth in this
Agreement, nothing herein shall be construed as giving either Party any right,
title, interest in or ownership of the Confidential Information of the other
Party.  For the purposes of this Agreement, specific information disclosed as
part of Confidential Information shall not be deemed to be in the public domain
or in the prior possession of the receiving Party merely because it is embraced
by more general information in the public domain or by more general information
in the prior possession of the receiving Party.



**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

16

--------------------------------------------------------------------------------


7.4           Survival of Confidentiality Obligations.  The confidentiality
obligations of the Parties contained in this Article VII shall remain binding on
both Parties during the Term and for a period of five (5) years after the
termination of this Agreement, regardless of the cause of such termination.  The
Parties acknowledge that any breach of this Article VII will constitute
irreparable harm, and that the non-breaching Party shall be entitled to specific
performance or injunctive relief to enforce this Article VII in addition to
whatever remedies such Party may otherwise be entitled to at law or in equity.
 
7.5           Superseding Prior Confidentiality Agreement.  The provisions of
this Article VII shall supersede the Confidentiality Agreement between the
Parties dated March 27, 2007, with respect to the subject matter hereof, and
shall establish the sole obligations of confidentiality and nonuse of
Confidential Information received by a Party prior to or after the Effective
Date.
 
ARTICLE VIII

 
PATENT PROSECUTION AND ENFORCEMENT
 
8.1           Inventions.   All Inventions shall be the sole and exclusive
property of Immtech.  Par shall disclose in writing to Immtech any Invention
within thirty (30) days of Par’s written receipt of a disclosure for such
Invention.  All subject inventors shall cooperate to the extent necessary to
assist Immtech in the preparation, filing and prosecution of any patent,
copyright, or other applications related to any Invention, including the filing
of all papers necessary to perfect Immtech’s ownership of said Invention.  All
resulting patent applications and patents related to the Product will
immediately, and without further action of the Parties, (i) be deemed to be
Immtech Patents and listed in Schedule 1.1 and (ii) be exclusively licensed to
Par in accordance with the terms of this Agreement.
 
8.2           Patent Prosecution and Maintenance.  The Parties shall cooperate
in good faith to determine whether to seek or continue to seek or to maintain
patent protection in the Territory with respect to any Immtech Patent Rights,
Immtech Know-How and Program Developments Owned or Controlled by Immtech and
related to the Product, and whether to file for, procure and maintain Patent
Rights in the Territory with respect to any Immtech Patent Rights and Program
Developments Owned or Controlled by Immtech and related to the Product.  In
connection with obtaining Patent claims that cover the making, using or selling
of the Product, Immtech shall promptly provide to Par copies of all
correspondence to and from the U.S. Patent and Trademark Office and shall
promptly forward to Par copies of any non-confidential external publications or
public presentations by Immtech relating to the Product for which Immtech has
not received or applied for Patent Rights, as well as demands, notices and
summonses related thereto.  Additionally, Immtech shall accommodate all
reasonable suggestions of Par and its counsel in connection with obtaining such
Patent claims.  The expenses of any such protection of Immtech Patent Rights,
Immtech Know-How and Program Developments, including the filing of any Patent
term extensions and maintenance of Patents, shall be borne by Immtech.  Immtech
will timely file for any Patent term extensions.



**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

17

--------------------------------------------------------------------------------


8.3           Infringement.  
 
(a)           Par and Immtech shall inform each other promptly in writing of any
alleged or suspected infringement by a Third Party of any of Immtech Technology
or Program Developments related to the Product, and of any available evidence
thereof.
 
(b)           Subject to Sections 8.3(c), 8.3(d), and 8.3(e), Par may, at its
sole option and expense, prosecute the infringement of any Immtech Technology or
Program Developments related to the Product.
 
(c)           In the event that a Third Party infringes or constructively
infringes Immtech Technology or Program Developments Owned or Controlled by
Immtech relating to the Product in the Territory (a “Product Infringement”),
then the Parties shall discuss whether or not to institute an infringement
action with respect to such Product Infringement.  Subject to Section 8.3(d),
Par shall have the right to institute such a suit and control the prosecution,
settlement or compromise thereof.  At Immtech’s option, Immtech may request to
be joined as a party in such Product Infringement action and Par shall execute
all papers and perform such acts as may be reasonably required in respect
thereof; provided, however, that Immtech’s joining of such action shall not
affect Par’s control thereof.  Immtech shall, at the request of Par, provide
reasonable cooperation and, to the extent possible, Immtech shall have its
employees testify when requested and make available relevant records, papers,
information, samples, specimens and the like regardless of whether Immtech has
joined such suit.  Par shall bear all the costs of such a suit.
 
(d)           If a Third Party files an ANDA targeting both the Product and
non-PCP indications for pafuramidine, Immtech shall have the right to institute
a suit and control the prosecution, settlement or compromise thereof; provided,
however, that Immtech shall not, without Par’s consent, take any action in the
prosecution, settlement or compromise of such suit that would adversely affect
Par’s rights hereunder or otherwise economically adversely affect the
commercialization of the Product.  Immtech shall bear all the costs of such a
suit.  At Par’s option, Par may request to be joined as a party in such
litigation, provided, however, that Par’s joining of such action shall not
affect Immtech’s control thereof.  Par shall, at the request of Immtech, provide
reasonable cooperation and, to the extent possible, Par shall have its employees
testify when requested and make available relevant records, papers, information,
samples, specimens and the like regardless of whether Par has joined such
suit.  Par shall have the right to select, at Par’s expense, separate counsel to
participate in such suits on Par’s behalf.
 
(e)           Within ten (10) days of being notified of alleged or suspected
Product Infringement, Par shall either (i) institute a suit for Product
Infringement pursuant to Section 8.3(c) or (ii) notify Immtech that (A) it has a
legally relevant belief that it is in the Parties’ interest to not institute
such suit within such time and (B) it intends to institute such a suit in the
future.  If Immtech agrees with Par’s assessment and intent to bring such suit
in the future, Par shall have the right to institute such suit in accordance
with Section 8.3(c).  If Immtech provides Par with written notice within five
(5) days of receipt of the notice from Par in accordance with


**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

18

--------------------------------------------------------------------------------


the foregoing clause (ii) that it does not reasonably agree with such
assessment, then Par may immediately institute such suit and such suit shall be
governed by Section 8.3(c); provided, however, that if Par determines not to
institute such suit within five (5) days of receipt of such notice from Immtech,
then Immtech may, at its option and expense, institute and litigate such Product
Infringement.  In any such infringement suit Immtech may institute to enforce
Immtech Technology or Program Developments Owned or Controlled by Immtech, Par
shall, provide reasonable cooperation and, to the extent possible, have its
employees testify when requested and make available relevant records, papers,
information, samples, specimens and the like.  If Immtech initiates litigation
of such Product Infringement pursuant to this Section 8.3(e), Par shall not make
any admission to invalidity or unenforceability in respect thereof without the
prior consent of Immtech.  Par may join Immtech as a party, and Immtech shall
execute all papers and perform such acts as may be reasonably required, at the
expense of Par.
 
(f)           Any Royalties, payments, damages, expenses, fees or other awards
(collectively “Damages”), received by Par and/or Immtech as a result of an
infringement suit, whether through judgment or settlement, shall first be used
to reimburse each Party for its expenses associated with such infringement
suit.  Thereafter, (i) if Par shall have been in control of such suit pursuant
to Section 8.3(c), any remainder shall be shared by the Parties in accordance
with the then-applicable Royalties provided in Section 5.2(c) (e.g., if the Net
Sales have exceeded [****], Par shall be entitled to [****], and Immtech shall
be entitled to [****], of the remainder), (ii) if Immtech shall have been in
control of such suit pursuant to Section 8.3(e), Immtech shall be entitled to
100% of the remainder, unless Par  has chosen, after the initiation of such
suit, to join as a party to such suit, in which case any remainder shall be
shared by the Parties equally and (iii) if Immtech shall have been in control of
such suit pursuant to Section 8.3(d), any remainder shall be shared according to
each Party’s harm as indicated by the ratio of sales of the Product as compared
to the sales of the products of the other Party or Parties.  The appropriate
share of the Damages shall be paid to the other Party (or Parties), as
applicable, as soon as practicable following receipt of the Damages.
 
(g)           In the event that a declaratory judgment action alleging
invalidity or non-infringement of any Immtech Technology or Program Developments
related to the Product shall be brought by a Third Party in the Territory
against Par or against Immtech and Par, or a Citizen’s Petition shall have been
filed with the USFDA, Par, at its option, shall have the right, within ten (10)
days after commencement of such action or the filing of such Petition, as
applicable, to take over the defense of the action at its own expense. Immtech
will have the option of joining in such suit.  In the event the declaratory
judgment action states a count specifically against Immtech, Immtech, at its
option, shall have the right to direct and control litigation related to such
count.  In the event that Par does not so elect to take over the defense of the
action at its own expense, Immtech shall be free to proceed and solely control
such defense.  To the extent that any Damages become payable to any Third Party
as a result of such action, whether through judgment or settlement, the Parties
shall bear such Damages according to each Party’s share of the liability in
causing such Damages, and shall contribute such share as promptly as
practicable.  Any Damages received by Immtech and/or Par as a result of such
action, whether through judgment or settlement, shall first be used to reimburse
each Party for its


**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

19

--------------------------------------------------------------------------------


expenses associated with such infringement suit not otherwise reimbursed, and
then any remainder shall be shared by the Parties equally, with such share of
the Damages to be paid to the other party, as applicable, as soon as practicable
upon receipt of the Damages.
 
(h)           In the event that a Third Party institutes any suit against Par
and/or Immtech for patent infringement related solely to the Product, the Party
sued shall promptly notify the other Party in writing.  Immtech shall assume the
defense of such suit at Immtech’s expense; provided, however, that if Par is
also a defendant in such action and Par shall have reasonably concluded that
there may be legal defenses available to it that are different from or
additional to those available to Immtech, Par shall have the right to select, at
Par’s expense, separate counsel to participate in such legal defenses on Par’s
behalf.  Each Party shall, at the other's request, provide to the other Party
reasonable assistance and cooperation with respect to any such suit.  To the
extent that any Damages become payable to any Third Party whether as a result of
judgment or through settlement of such suit, [****].
 
(i)           If either Party becomes aware of a patent or patent application
that, when issued, might provide a basis for a Third Party argument that its
valid rights are being infringed by the manufacture, use or sale of the Product
hereunder, then such Party shall promptly inform the other Party of such patent
or patent application, and the Parties shall cooperate with each other so that
each Party can determine whether valid rights of a Third Party are likely to be
infringed by the manufacture, use or sale of the Product hereunder.
 
(j)           Par shall have the sole and exclusive right to institute a
Citizen’s Petition in order to protect the Immtech Patent Rights related to the
Product and, to the extent it exercises its right in respect thereof, shall
control all aspects of such Petition, including correspondence and/or
negotiations with the FDA; provided, however, that Par shall include Immtech in
such efforts in a consultative capacity.  Immtech shall maintain the sole and
exclusive right to institute a Citizen’s Petition in order to protect the
Immtech Patent Rights related to all other indications for pafuramidine
 
(k)           If either Party believes that a license from a Third Party is
necessary to avoid infringement of patents of the Third Party, the Steering
Committee shall: 1) determine whether or not to seek such a license, 2) appoint
a negotiator to negotiate the terms of such a license, 3) determine whether or
not to enter into such a license as negotiated by the negotiator, and 4)
determine how the expenses of such a license shall be borne by the Parties.  If
the Steering Committee cannot agree with regard to any responsibility set forth
in the preceding sentence, such issue shall be determined accordance with
Section 13.5.
 
ARTICLE IX
 
ADVERSE EXPERIENCES
 
9.1           Notification.  The parties shall, during the term of this
Agreement, keep each other promptly and fully informed of all of their
pharmacological, toxicological and clinical



**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

20

--------------------------------------------------------------------------------


trials, investigations and findings relating to the Product. Adverse Drug Events
(ADEs) and Individual Case Safety Reports (ICSRs) may originate from any source,
such as healthcare professionals, regulatory authorities, literature, consumers,
patients, lawyers, clinical studies (including post-marketing surveillance and
epidemiological studies), non-interventional studies, patient support programs,
registries, internet, preclinical studies (e.g. toxicological studies), etc.
Each Party shall use every effort to ensure that all ADE/ICSR or pregnancy
reports meet the minimum regulatory criteria for a valid safety report.  Par
shall forward all ADEs/ISCRs received for the Product to Immtech within five
calendar days of receipt. Format for event reporting from Par to Immtech shall
be a copy or facsimile of the source documentation. All event information will
be transmitted via fax or secure email. The regulatory reporting time clock for
submitting ADE/ICSR and pregnancy reports to Immtech is considered to start on
the date when any individual within Par is first notified of a case report that
fulfills the minimum criteria for a case report.
 
9.2           Reporting.  With regards to the Product, Immtech is responsible
for preparing and submitting aggregate and individual case regulatory safety
reports within the Territory as required by regulatory authorities. Immtech
shall also hold and maintain reports of all adverse events and adverse drug
reactions, both serious and non-serious, and reports of pregnancies in a
database for the Product for preparing and submitting aggregate and single case
reports to the FDA for the Product.
 
9.3           Literature Reports.  Immtech shall be responsible for screening
published scientific and medical literature for ADEs/ICSRs. Par shall be
responsible for notifying Immtech of any relevant ADEs/ICSR that may come to its
attention in Par Territory via local scientific or medical journals, or
unpublished scientific or conference papers.  A copy of the article shall be
provided at the same time as the report.
 
ARTICLE X

 
REPRESENTATIONS AND WARRANTIES
 
10.1           Representations and Warranties.
 
(a)           Mutual Representations and Warranties.  Each Party hereby
represents and warrants to the other Party that:
 
(i)           it has full corporate power and authority under the laws of the
state of its incorporation to enter into this Agreement and to carry out the
provisions hereunder;
 
(ii)           to the knowledge of such Party as of the Effective Date (without
undertaking any special investigation), the performance by either Party of the
activities under this Agreement will not infringe, nor cause such Party to
unlawfully or wrongly use, any existing patent, trademark, trade secret,
confidential or proprietary right or other rights owned or claimed by a Third
Party;



**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

21

--------------------------------------------------------------------------------


(iii)           this Agreement is a legal and valid obligation binding upon it
and is enforceable in accordance with its terms;
 
(iv)           the execution, delivery and performance of this Agreement by it
does not materially conflict with any agreement, oral or written, to which it is
a party or by which it may be bound, nor violate any law or regulation of any
court, governmental body or administrative or other agency having authority over
it; and
 
(v)           to the knowledge of such Party as of the Effective Date (without
undertaking any special investigation), there is no claim, action, suit,
proceeding or investigation pending or threatened against or affecting the
transaction contemplated hereby.
 
(b)           Immtech Representations and Warranties.  Immtech hereby represents
and warrants to Par that:
 
(i)           Immtech has granted to Par under this Agreement a license under
all Immtech Technology, that are Owned or Controlled by Immtech or its
Affiliates and are necessary or useful to Par’s conduct of its activities and
exercise of its rights under this Agreement;
 
(ii)           Immtech has the full right and authority to grant to Par all the
license rights under the Immtech Technology that Immtech grants under this
Agreement, and neither Immtech nor any of its Affiliates have granted to any
Third Party any rights under the Immtech Technology (or any part thereof), or
any rights that would conflict with or prevent the grant of the rights purported
to be granted in this Agreement;
 
(iii)           Immtech is the owner of the entire right, title and interest in
the Immtech Technology and that it has the right and authority to enter into
this Agreement and to grant the license under Section 2.1(a) hereof,
 
(iv)           to Immtech’s knowledge and belief, neither the use, manufacture
or sale of the Product, the practice of any inventions included in the Immtech
Patents, nor the use of the Immtech Know-How infringes upon any Third Party
patent, know-how or other intellectual property rights in the Territory;
 
(v)           all Immtech Patents are Owned or Controlled by Immtech and may be
licensed as provided hereunder by Immtech without violating Immtech’s
contractual obligations to a Third Party and there is no claim, action, suit,
proceeding or investigation
 
(vi)           pending or, to Immtech’s knowledge, threatened against or
affecting the Immtech Patents licensed hereunder; and
 
(vii)           to Immtech’s best knowledge and belief, the Product will be
granted orphan drug exclusivity by the FDA under the Orphan Drug Act, as
amended.



**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

22

--------------------------------------------------------------------------------


ARTICLE XI

 
INDEMNIFICATION AND LIMITATION ON LIABILITY
 
11.1           Indemnification by Immtech.  Subject to Section 11.3, Immtech
shall defend, indemnify and hold harmless each of Par and its directors,
officers and employees and the successors and assigns of any of the foregoing
(each a “Par Indemnitee”) from and against any and all liabilities, damages,
settlements, penalties, fines, costs or expenses (including, without limitation,
reasonable attorneys’ fees and other expenses of litigation) (collectively,
“Liabilities”) arising, directly or indirectly, out of or in connection with
Third Party claims, suits, actions, demands or judgments to the extent relating
to or based on Immtech’s gross negligence, willful misconduct, or breach of its
representations, warranties or obligations under this Agreement, except, in each
case, to the extent Par has an obligation to indemnify Immtech under Section
11.2.
 
11.2           Indemnification by Par.  Subject to Section 11.3, Par shall
defend, indemnify and hold harmless each of Immtech and its directors, officers
and employees and the successors and assigns of any of the foregoing (each an
“Immtech Indemnitee”) from and against any and all Liabilities arising, directly
or indirectly, out of or in connection with Third Party claims, suits, actions,
demands or judgments to the extent relating to or based upon Par’s gross
negligence, willful misconduct, or breach of its representations, warranties or
obligations under this Agreement, except, in each case, to the extent Immtech
has an obligation to indemnify Par under Section 11.1.
 
11.3           Notice and Procedures.  If an Immtech Indemnitee or a Par
Indemnitee (the “Indemnitee”) intends to claim indemnification under this
Article XI, it shall promptly notify the other Party (the “Indemnitor”) in
writing of any such alleged Liabilities.  The Indemnitor shall have the right to
control the defense thereof with counsel of its choice, provided that such
counsel is reasonably acceptable to Indemnitee; and, provided, further, that any
Indemnitee shall have the right to retain its own counsel at its own expense,
for any reason, including if representation of any Indemnitee by the counsel
retained by the Indemnitor would be inappropriate due to actual or potential
differing interests between such Indemnitee and any other Party reasonably
represented by such counsel in such proceeding.  The Indemnitee, its employees
and agents, shall reasonably cooperate with the Indemnitor and its legal
representatives in the investigation of any Liabilities covered by this Article
XI.  The obligations of this Section 11.3 shall not apply to amounts paid in
settlement of any claim, demand, action or other proceeding if such settlement
is effected without the consent of the Indemnitor, which consent shall not be
withheld or delayed unreasonably.  The failure to deliver written notice to the
Indemnitor within a reasonable time after the commencement of any such action,
if prejudicial to its ability to defend such action, shall relieve the
Indemnitor of any obligation to the Indemnitee under this Section 11.3.  It is
understood that only Immtech or Par may claim indemnity under this Article XI
(on its own behalf or on behalf of its Indemnitees), and other Indemnitees may
not directly claim indemnity hereunder.



**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

23

--------------------------------------------------------------------------------


11.5           Limitation of Damages.  EXCEPT AS PROVIDED IN SECTION 4.4(b) OF
THIS AGREEMENT AND IN RESPECT OF THIRD PARTY CLAIMS UNDER ARTICLE XI, NEITHER
PARTY NOR ANY OF ITS REPRESENTATIVES OR AFFILIATES SHALL BE LIABLE TO THE OTHER
PARTY FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING ECONOMIC
DAMAGE OR INJURY TO PROPERTY AND LOST PROFITS (EXCEPT TO THE EXTENT OF ACCRUED
COLLABORATION PAYMENTS), REGARDLESS OF WHETHER SUCH PARTY SHALL BE ADVISED,
SHALL HAVE OTHER REASON TO KNOW OR IN FACT SHALL KNOW OF THE POSSIBILITY OF THE
FOREGOING.
 
ARTICLE XII

 
TERM AND TERMINATION
 
12.1           Term.  The term of this Agreement shall commence on the Effective
Date and shall expire, unless earlier terminated as provided under Sections
12.2, 12.3 or 12.4, on the date on which any Royalty and other payment
obligations of Par under this Agreement cease. 
 
12.2           Termination for Breach. If either party commits a material breach
or material default in the performance or observance of any of its obligations
under this Agreement, and such breach or default continues for a period of sixty
(60) days after delivery by the other Party of written notice reasonably
detailing such breach or default, then the non-breaching or non-defaulting Party
shall have the right to terminate this Agreement, with immediate effect, by
giving written notice to the breaching or defaulting Party.  The Parties shall
retain all rights and remedies (at law or in equity) in respect of any breach
hereof.

            12.3     Termination for Bankruptcy. This Agreement shall
automatically terminate upon the initiation of any proceeding in bankruptcy,
reorganization, dissolution, liquidation or arrangement for the appointment of a
receiver or trustee to take possession of the assets of either Party or similar
proceeding under the law for release of creditors by or against a party hereto
or if a party hereto shall make a general assignment for the benefit of its
creditors.  All licenses and rights to licenses granted under or pursuant to
this Agreement are, and shall otherwise be deemed to be, for purposes of Section
365(n) of the United States Bankruptcy Code (the “Code”), licenses of rights to
“intellectual property” as defined under Section 101(35A) of the Code.  Par, as
the licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Code, and upon commencement
of a bankruptcy proceeding by or against Immtech under the Code, shall be
entitled to a complete duplicate of, or complete access to (as Par deems
appropriate), any such intellectual property and all embodiments of such
intellectual property.  Such intellectual property and all embodiments thereof
shall be promptly delivered to Par (a) upon any such commencement of a
bankruptcy proceeding upon written request therefor by Par, unless Immtech
elects to continue to perform all of its obligations under this Agreement or (b)
if not delivered under (a) above, upon the rejection of this Agreement by or on
behalf of Immtech upon written request therefor by Par, and each Party hereby
acknowledges and agrees that the foregoing shall serve as its consent to such
transfer of the


**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

24

--------------------------------------------------------------------------------


intellectual property and all embodiments thereof.  The foregoing provisions of
this Section 12.3 are without prejudice to any rights Par may have arising under
the Code or other applicable law.
 
12.5           Failure to Meet Development Milestones.  If either (i) Immtech
fails to obtain Positive Phase III Clinical Trials in respect of the current
Phase III Clinical Trials or (ii) the FDA rejects the NDA, then, Par shall have
the right to immediately terminate this Agreement by providing a written notice
of termination to Immtech.
 
12.6           Effect of Termination.  
 
(a)           Upon the termination of the Agreement by Par in accordance with
Section 12.2, (i) Par and its Affiliates shall have a non-exclusive,
royalty-free, fully-paid up, perpetual, worldwide license to the Immtech
Technology to make, sell and have sold the Product in the Territory.
 
(b)           Upon the termination of the Agreement by Immtech in accordance
with Section 12.2, (i) all rights and licenses granted to Par pursuant to this
Agreement shall automatically and immediately terminate and Par immediately
shall discontinue Commercialization of Product and all use of the Product
trademarks (and any word or design confusingly similar thereto) and the Immtech
Technology; and (ii) Par shall pay within thirty (30) days after such
termination: (x) all accrued and unpaid amounts due to Immtech in accordance
with the terms of this Agreement (including, if such termination shall occur
following the grant of Regulatory Approval, any Sales Milestone payments that
have been achieved but not yet paid by Par, any unpaid Royalties and transfer
costs for Product manufactured pursuant to Par’s sales forecast but not yet
delivered to Par, but only to the extent that Immtech is unable to sell such
Product; (y) any other amounts that will become due to Immtech through or after
the effective date of such termination in accordance with the terms hereof; and
(z) if such termination shall occur prior to the grant of Regulatory Approval,
the Development Milestones if and when they are achieved.  The remedies set
forth in this Section 12.5(b) constitute Immtech’s sole and exclusive rights and
remedies for a termination of the Agreement by Immtech in accordance with
Section 12.2 at law or in equity in respect of thereof.
 
(c)           With the exception of any breach of Article VII of this Agreement,
the parties agree that the provisions of this Section 12.5 are intended to limit
the claims that the parties may have against each other in the circumstances
described herein, and the liquidated damages provided herein bear a reasonable
relationship to the anticipated harm that would be caused by the relevant
breaches.  The parties further acknowledge and agree that, with the exception of
any breach of Article VII of this Agreement, the amount of actual loss caused by
such breaches of this Agreement as provided in Section 12.2 is difficult to
estimate with precision and that the parties would not have a convenient and
adequate alternative to liquidated damages hereunder.
 
 
 


**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

25

--------------------------------------------------------------------------------


(d)           Upon the termination or expiration of this Agreement each Party
shall return to the other Party, or destroy, at the other Party's request, all
Confidential Information of the other Party.
 
12.7           Surviving Rights.  The obligations and rights of the Parties
under Sections 4.3, 5.4(c), 8.1, 10.2, 12.1, 12.3, 12.5, 12.7 and 12.8 and
Articles VII, IX, XI and XIII shall survive termination or expiration of this
Agreement.  
 
12.8           Accrued Rights and Surviving Obligations.  The termination or
expiration of this Agreement for any reason shall be without prejudice to any
rights which shall have accrued to the benefit of either Party prior to such
termination or expiration, including any damages arising from any breach
hereunder.  Such termination or expiration shall not relieve either Party from
obligations which are expressly indicated to survive termination or expiration
of this Agreement.
 
ARTICLE XIII

 
MISCELLANEOUS
 
13.1           Entire Agreement; Modification.  This Agreement, together with
the Schedules attached hereto and incorporated herein, constitutes the entire
understanding and agreement of the Parties with respect to the subject matter
hereof and cancels and supersedes any and all prior negotiations,
correspondence, understandings and agreements, whether verbal or written,
between the Parties with respect to the subject matter hereof.  No modification
or amendment of any provision of this Agreement shall be valid or effective
unless made in writing and signed by a duly authorized officer of each Party.
 
13.2           Assignment.  This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their permitted successors and assigns;
provided, however, that neither Party shall assign any of its rights and
obligations hereunder without the prior written consent of the other Party
except to an Affiliate or as incident to the merger, consolidation,
reorganization or acquisition of stock or assets affecting substantially all of
the assets or actual voting control of the assigning Party.  Any assignment or
attempted assignment by either Party in violation of the terms of this Section
13.2 shall be null and void.
 
13.3           Performance by Affiliates.  The Parties recognize that each Party
may perform some or all of its obligations under this Agreement through one (1)
or more of its Affiliates; provided, however, that each Party shall remain
responsible for and shall guarantee such performance by its Affiliates and shall
cause its Affiliates to comply with the provisions of this Agreement in
connection with such performance.  Each Party hereby expressly waives any
requirement that the other Party exhaust any right, power or remedy, or proceed
against an Affiliate, for any obligation or performance hereunder prior to
proceeding directly against such Party.


**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

26

--------------------------------------------------------------------------------


13.4           Notices.  Any notices given under this Agreement shall be in
writing, addressed to the Parties at the following addresses, and delivered by
person, by facsimile, or by FedEx or other reputable international courier
service.  Any such notice shall be deemed to have been given as of the day of
personal delivery, one (1) day after the date sent by facsimile service or on
the day of attempted or successful delivery to the other Party confirmed by the
courier service.
 
In the case of Immtech:
Immtech Pharmaceuticals, Inc.
One North End Avenue
New York, NY 10282
Attn: Eric L. Sorkin, CEO
Fax:  (212) 791-2917
   
with a copy to:
Paul, Hastings, Janofsky & Walker LLP
75 E. 55th Street
New York, NY  10022
Attn:  Keith Miller, Esq.
Fax:  212-319-4090
   
In the case of Par:
Par Pharmaceuticals, Inc.
300 Tice Boulevard
Woodcliff Lake, NJ 07677
Attn:  General Counsel’s Office
Fax:  (201) 802-4223
   
with a copy to:
Orrick, Herrington & Sutcliffe LLP
666 Fifth Avenue
New York, NY  10103-0001
Attn: R. King Milling, Jr., Esq.


Fax: (212) 506-5151
   

13.5           Either Party may change its address for communications by a
notice to the other Party in accordance with this Section 13.4.
 
13.6           Dispute Resolution.  The parties recognize that a bonafide
dispute as to certain matters may, from time to time, arise during the Term that
relates to a party’s rights and/or obligations hereunder.  In the event of the
occurrence of such a dispute, either party may, by written notice to the other
party, have such dispute referred to the respective officers designated below,
or their successors, for attempted resolution by good faith negotiation within
thirty (30) days after such notice is received.  Such designated officers are as
follows:
 
For Immtech:   Eric L. Sorkin, CEO, Gary Parks, CFO
 
For Par:           John MacPhee, President, Branded Division


**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

27

--------------------------------------------------------------------------------


In the event that the designated officers are not able to resolve the dispute
within such thirty (30)-day period, or such other period of time as the parties
may mutually agree to in writing, each party shall have the right to pursue any
and all remedies available at law or in equity.
 
13.7           Governing Law; Waiver of Jury Trial.   This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
without reference to any rules of conflicts of laws.  The parties hereby consent
to the exclusive jurisdiction of the Federal and State courts of New York and
hereby waive any objection to venue or forum laid therein.  The parties hereby
agree that service of process by certified mail, return receipt requested, shall
constitute personal service for all purposes hereof.  The parties expressly
reject the application of the United Nations Convention on Contracts for the
International Sale of Goods and all implementing legislation thereunder.  EACH
PARTY HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON, ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY PARTY AGAINST THE OTHER, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS OR OTHERWISE.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  
 
13.8                      Force Majeure.  A party hereto shall be excused and
shall not be held liable or responsible for failure or delay in fulfilling or
performing any of its obligations under this Agreement  if such failure or delay
is caused by acts of God, acts of the public enemy, fire, explosion, flood,
drought, war, terrorists, riot, unavailability of raw material, sabotage,
embargo, strikes or other labor disputes, intervention of governmental
authority, or by any other event or circumstance of like or different character
to the foregoing beyond the reasonable control and without the fault or
negligence of the affected party (a “Force Majeure Event”).  Such excuse shall
continue as long as the Force Majeure Event continues.  Upon cessation of such
Force Majeure Event, such party shall promptly resume performance
hereunder.  Each party agrees to give the other party prompt written notice of
the occurrence of any Force Majeure Event, the nature thereof and the extent to
which the affected party will be unable to perform its obligations
hereunder.  Each party further agrees to use reasonable efforts to correct or
otherwise address the Force Majeure Event as soon as practicable and to give the
other party prompt written notice when it is again fully able to perform such
obligations.
 
13.9                      Independent Contractors.  In making and performing
this Agreement, Par and Immtech act and shall act at all times as independent
contractors and nothing contained in this Agreement shall be construed or
implied to create an agency, partnership or employer and employee relationship
between Immtech and Par.  At no time shall one Party make commitments or incur
any charges or expenses for or in the name of the other Party.
 
13.10                      Severability; Waiver.  If one (1) or more of the
provisions of this Agreement are held by any court or authority having
jurisdiction over this Agreement or either of the Parties to be invalid, illegal
or unenforceable, such provision or provisions shall be validly reformed to as



**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

28

--------------------------------------------------------------------------------


nearly as possible approximate the intent of the Parties and, if unreformable,
shall be divisible and deleted in such jurisdiction; elsewhere, this Agreement
shall not be affected so long as the Parties are still able to realize the
principal benefits bargained for in this Agreement.  The failure of a Party to
insist upon strict performance of any provision of this Agreement or to exercise
any right arising out of this Agreement shall neither impair that provision or
right nor constitute a waiver of that provision or right, in whole or in part,
in that instance or in any other instance.  Any waiver by a Party of a
particular provision or right shall be in writing, shall be as to a particular
matter and, if applicable, for a particular period of time and shall be signed
by such Party.
 
13.11                      Further Actions.  Each Party agrees to execute,
acknowledge and deliver such further instruments, and to do all such other acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement.
 
13.12                      Cumulative Rights.  The rights, powers and remedies
hereunder shall be in addition to, and not in limitation of, all rights, powers
and remedies provided at law or in equity, or under any other agreement between
the Parties.  All of such rights, powers and remedies shall be cumulative, and
may be exercised successively or cumulatively.
 
13.13                      Counterparts.  This Agreement may be executed in two
(2) or more counterparts, each of which shall be an original and all of which
shall constitute together the same document.  Counterparts may be signed and
delivered by facsimile, each of which shall be binding when sent.
 
[Signature Page Follows]
 
 





**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

29

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
 



 
IMMTECH PHARMACEUTICALS, INC.
 
By:       /s/ Eric L. Sorkin                                                    
Name:    Eric L. Sorkin
Title:       Chairman and Chief Executive Officer
         
PAR PHARMACEUTICAL, INC.
 
By:      /s/ John MacPhee__________________________
Name:     John MacPhee
Title:        President, Branded Products Division 
           

 
 
 
 

--------------------------------------------------------------------------------

 